



Sesen Bio, Inc.
Nonstatutory Stock Option Agreement
1.
Grant of Option.

This agreement evidences the grant by Sesen Bio, Inc., a Delaware corporation
(the “Company”), on August 7, 2018 (the “Grant Date”) to Thomas R. Cannell,
D.V.M. (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein, a total of 1,350,000 shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”) at $1.60 per
Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on August 7, 2028 (the “Final Exercise Date”).
The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under Nasdaq Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2014 Stock Incentive Plan (the “Plan”) or any
equity incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.
Vesting Schedule.

Except as otherwise provided herein, this option will become exercisable
(“vest”) as to 25% of the original number of Shares on one-year anniversary of
the Grant Date and as to an additional 6.25% of the original number of Shares at
the end of each successive three-month period following the one-year anniversary
of the Grant Date until the fourth anniversary of the Grant Date.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.
3.
Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant (or such electronic notice as is approved by the
Company), and received by the Company at its principal office, accompanied by
this agreement and payment in full as follows:
(1)in cash or by check, payable to the order of the Company;
(2)    by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
(3)    to the extent approved by the Board of Directors of the Company (the
“Board”), in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value per share as determined by (or in a manner approved by) the
Board (the “Fair Market Value”), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;
(4)    to the extent approved by the Board, in its sole discretion, by delivery
of a notice of “net exercise” to the Company, as a result of which the
Participant would receive (i) the number of shares underlying the portion of
this being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of this option being exercised divided
by (B) the Fair Market Value on the date of exercise;
(5)    to the extent permitted by applicable law or approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or
(6)    by any combination of the above permitted forms of payment.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional share
or for fewer than ten whole shares.
(b)    Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee, officer or a director of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).
(c)    Termination of Relationship with the Company.  If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. 
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
(d)    Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he is an Eligible Participant and the Company has
not terminated such relationship for “cause” as specified in paragraph
(e) below, this option shall be exercisable, within the period of one year
following the date of death or disability of the Participant, by the Participant
(or in the case of death by an authorized transferee), provided that this option
shall be exercisable only to the extent that this option was exercisable by the
Participant on the date of his death or disability, and further provided that
this option shall not be exercisable after the Final Exercise Date.
(e)    Termination for Cause.  If the Participant, prior to the Final Exercise
Date, is terminated by the Company for Cause (as defined in the letter
agreement, dated as of August 7, 2018 between the Participant and the Company,
or any successor agreement thereto (the “Letter Agreement”)), the right to
exercise this option shall terminate immediately upon the effective date of such
termination.
(f)    Letter Agreement.  Notwithstanding anything to the contrary in this
Section 3 or in Section 7, this option shall be subject to any applicable
vesting terms set forth in the Letter Agreement, including the accelerated
vesting provisions set forth in the Letter Agreement applicable in connection
with certain terminations within the specified period following a Change in
Control Transaction (as defined in the Letter Agreement).
 
4.
Agreement in Connection with Public Offering.

The Participant agrees, in connection with an underwritten public offering of
the Common Stock pursuant to a registration statement under the Securities Act,
(i) not to (a) offer, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any other
securities of the Company or (b) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
shares of Common Stock or other securities of the Company, whether any
transaction described in clause (a) or (b) is to be settled by delivery of
securities, in cash or otherwise, during the period beginning on the date of the
filing of such registration statement with the Securities and Exchange
Commission and ending 90 days after the date of the final prospectus relating to
the offering (plus up to an additional 34 days to the extent requested by the
managing underwriters for such offering in order to address Rule 2711(f) of the
Financial Industry Regulatory Authority or any similar successor provision), and
(ii) to execute any agreement reflecting clause (i) above as may be requested by
the Company or the managing underwriters at the time of such offering.  The
Company may impose stop-transfer instructions with respect to the shares of
Common Stock or other securities subject to the foregoing restriction until the
end of the “lock-up” period.
5.
Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. The Participant must
satisfy all applicable federal, state, and local or other income and employment
tax withholding obligations before the Company will deliver stock certificates
or otherwise recognize ownership of Common Stock under this option.  The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price, unless the Company determines otherwise. If
approved by the Board, in its sole discretion, a Participant may satisfy such
tax obligations in whole or in part by delivery (either by actual delivery or
attestation) of shares of Common Stock underlying this option valued at their
Fair Market Value; provided, however, except as otherwise provided by the Board,
that the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), except that, to the extent that the Company is able to retain
shares of Common Stock having a fair market value (determined by (or in a manner
approved by) the Company) that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of shares of Common Stock (up to the
number of shares having a fair market value equal to the maximum individual
statutory rate of tax (determined by (or in a manner approved by) the Company))
as the Company shall determine in its sole discretion to satisfy the tax
liability associated with any Award. Shares used to satisfy tax withholding
requirements cannot be subject to any forfeiture, unfulfilled vesting or other
similar requirements.
6.
Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
7.
Adjustments for Changes in Common Stock and Certain Other Events.

(a)
Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities and exercise price per share of
this option shall be equitably adjusted by the Company in the manner determined
by the Board.  Without limiting the generality of the foregoing, in the event
the Company effects a split of the Common Stock by means of a stock dividend and
the exercise price of and the number of shares subject to this option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then the Participant, if he exercises this
option between the record date and the distribution date for such stock
dividend, shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon exercise of
this option, notwithstanding the fact that such shares were not outstanding as
of the close of business on the record date for such stock dividend.

(b)    Reorganization Events.  A “Reorganization Event” shall mean:  (a) any
merger or consolidation of the Company with or into another entity as a result
of which all of the Common Stock of the Company is converted into or exchanged
for the right to receive cash, securities or other property or is cancelled,
(b) any transfer or disposition of all of the Common Stock of the Company for
cash, securities or other property pursuant to a share exchange or other
transaction or (c) any liquidation or dissolution of the Company.  In connection
with a Reorganization Event, the Board may take any one or more of the following
actions with respect to this option (or any portion thereof) on such terms as
the Board determines: (i) provide that this option shall be assumed, or
substantially equivalent option shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to
the Participant, provide that the unvested and/ or unexercised portion of this
option will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant within a specified
period following the date of such notice, (iii) provide that this option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this option equal to (A) the number of shares of Common Stock subject
to the vested portion of this option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this option and any applicable tax withholdings, in exchange
for the termination of this option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise,
measurement or purchase price thereof and any applicable tax withholdings) and
(vi) any combination of the foregoing.
For purposes of clause (i) above, this option shall be considered assumed if,
following consummation of the Reorganization Event, this option confers the
right to purchase, for each share of Common Stock subject to this option
immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board) to the per share consideration received by holders of outstanding shares
of Common Stock as a result of the Reorganization Event.



8.
Miscellaneous.

(a)
No Right To Employment or Other Status.  The grant of this option shall not be
construed as giving the Participant the right to continued employment or any
other relationship with the Company.  The Company expressly reserves the right
at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim hereunder, except as otherwise
expressly provided herein or provided for in the Letter Agreement.

(b)    No Rights As Stockholder.  Subject to the provisions of this option, the 
Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such shares.
(c)    Entire Agreement.  This Agreement, together with the Letter Agreement,
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings, relating to the subject matter hereof.
(d)    Amendment.  Except with respect to any vesting terms set forth in the
Letter Agreement, the Board may amend, modify or terminate this Agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. 
Notwithstanding the foregoing, the Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Participant,
or (ii) the change is permitted under Section 7 and the Letter Agreement.
(e)    Acceleration.  The Board may at any time provide that this option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
(f)    Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the
Company’s counsel, all other legal matters in connection with the issuance and
delivery of such shares have been satisfied, including any applicable securities
laws and regulations and any applicable stock exchange or stock market rules and
regulations, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.
(g)    Administration by Board.  The Board will administer this Agreement and
may construe and interpret the terms hereof.  Subject to the terms and
provisions of the Letter Agreement, the Board may correct any defect, supply any
omission or reconcile any inconsistency in this Agreement in the manner and to
the extent it shall deem expedient to carry the Agreement into effect and it
shall be the sole and final judge of such expediency.  No director or person
acting pursuant to the authority delegated by the Board shall be liable for any
action or determination relating to or under this Agreement made in good faith.
(h)    Appointment of Committees.  To the extent permitted by applicable law,
the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”).  All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.
(i)    Severability.  The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.
(j)    Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.
(k)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one in the same instrument.








[Remainder of Page Intentionally Blank]









The Company has caused this option to be executed by its duly authorized
officer.
 
 
 
 
 
SESEN BIO, INC.
 
 
 
 
 
 
 
By:
 /s/ Wendy L. Dixon
 
Name:
 Wendy L. Dixon, Ph.D.
 
Title:
 Chair of the Board of Directors








The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.




PARTICIPANT

/s/ Thomas R. Cannell            
Thomas R. Cannell, D.V.M.
Address: 7722 Roseland Drive
La Jolla, California 92037    




- 1 -
 